Exhibit 10.27

 



PEREGRINE PHARMACEUTICALS, INC.

 

$20,000,000

 

COMMON STOCK

 

EQUITY DISTRIBUTION AGREEMENT

 

August 7, 2015

 

Noble Life Science Partners
951 Yamato Road, Suite 210
Boca Raton, Florida 33431

 

Ladies and Gentlemen:

 

Peregrine Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with Noble International Investments,
Inc., doing business as Noble Life Science Partners, a division of Noble
Financial Capital Markets, a Florida corporation (“Noble”), as follows:

 

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Noble, acting as agent, shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
having an aggregate offering price of up to $20,000,000 (the “Maximum Amount”),
subject to the limitations set forth in Section 3(b) hereof. The issuance and
sale of shares of Common Stock through Noble will be effected pursuant to the
Registration Statement (as defined below) filed by the Company, which was
declared effective under the Securities Act (as defined below) by the U.S.
Securities and Exchange Commission (the “Commission”).

 

The Company has also entered into an At Market Issuance Sales Agreement, dated
June 13, 2014 and as amended on April 13, 2015, with MLV & Co. LLC (the
“Alternative Agent”), and is entering into an At Market Issuance Sales Agreement
of even date herewith with the Alternative Agent (together, the “Other Sales
Agreements”) for the issuance and sale from time to time through the Alternative
Agent of shares of Common Stock on the terms set forth in the Other Sales
Agreements.

 

   

 



The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission, not earlier than
three years prior to the date hereof, a shelf registration statement on Form S-3
(File No. 333-201245), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement to the
base prospectus included as part of such registration statement at the time it
became effective specifically relating to the offering of Common Stock pursuant
to this Agreement (the “Prospectus Supplement”). The Company has furnished to
Noble, for use by Noble, copies of the prospectus included as part of such
registration statement at the time it became effective, as supplemented by the
Prospectus Supplement, relating to the offering of Common Stock pursuant to this
Agreement. Except where the context otherwise requires, “Registration
Statement,” as used herein, means such registration statement, as amended at the
time of such registration statement’s effectiveness for purposes of Section 11
of the Securities Act, as well as any new registration statement as may have
been filed pursuant to Section 7(w), including (1) all documents filed as a part
thereof or incorporated or deemed to be incorporated by reference therein, (2)
any information contained or incorporated by reference in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Securities Act, to be part of the registration
statement at the effective time, and (3) any abbreviated registration statement
filed pursuant to Rule 462(b) under the Securities Act to register the offer and
sale of additional shares of Common Stock pursuant to this Agreement. Except
where the context otherwise requires, “Prospectus,” as used herein, means the
base prospectus included in the registration statement at the time it became
effective, including all documents incorporated therein by reference to the
extent such information has not been superseded or modified in accordance with
Rule 412 under the Securities Act (as qualified by Rule 430B(g) under the
Securities Act), as it may be supplemented by the Prospectus Supplement, in the
form in which such prospectus and/or Prospectus Supplement have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act (“Rule 433”), relating to the Common Stock
that (i) is required to be filed with the Commission by the Company or (ii) is
exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) (each, an
“Issuer Free Writing Prospectus”). Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to either the Electronic Data Gathering Analysis
and Retrieval System, or if applicable, the Interactive Data Electronic
Applications (collectively “EDGAR”).

 

2. Placements. Each time that the Company wishes to issue and sell the Common
Stock through Noble, as agent, hereunder (each, a “Placement”), it will notify
Noble by email notice (or other method mutually agreed to in writing by the
parties) (a “Placement Notice”) containing the parameters in accordance with
which it desires the Common Stock to be sold, which shall at a minimum include
the number of shares of Common Stock to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of shares of Common Stock that may be sold in any one Trading Day (as
defined in Section 3) and any minimum price below which sales may not be made, a
form of which containing such minimum sales parameters necessary is attached
hereto as Schedule 1. The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule 2 (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from Noble set forth on Schedule 2, as such
Schedule 2 may be amended from time to time. The Placement Notice shall be
effective upon receipt by Noble unless and until (i) in accordance with the
notice requirements set forth in Section 4, Noble declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Placement Shares have been sold, (iii) in accordance with the notice
requirements set forth in Section 4, the Company suspends or terminates the
Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 11. The amount of
any discount, commission or other compensation to be paid by the Company to
Noble in connection with the sale of the Placement Shares through Noble, as
agent, shall be as set forth in Schedule 3. It is expressly acknowledged and
agreed that neither the Company nor Noble will have any obligation whatsoever
with respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to Noble and Noble does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.

 

 2 

 



3. Sale of Placement Shares by Noble.

 

(a) Subject to the terms and conditions herein set forth, upon the Company’s
issuance of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, Noble, as agent for the Company,
will use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable state and federal laws, rules and regulations
and the rules of The NASDAQ Capital Market (the “Exchange”), for the period
specified in the Placement Notice, to sell such Placement Shares up to the
amount specified by the Company in, and otherwise in accordance with the terms
of such Placement Notice. Noble will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to Noble pursuant to Section 2 with respect
to such sales, and the Net Proceeds (as defined below) payable to the Company,
with an itemization of the deductions made by Noble (as set forth in Section
5(a)) from the gross proceeds that it receives from such sales. Subject to the
terms of the Placement Notice, Noble may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
under the Securities Act, including without limitation sales made directly on
the Exchange, on any other existing trading market for the Common Stock or to or
through a market maker or through an electronic communications network;
provided, any such sale of Placement Shares is not inconsistent with the plan of
distribution set forth in the Prospectus Supplement. If expressly authorized by
the Company in a Placement Notice, Noble may also sell Placement Shares in
privately negotiated transactions. The Company acknowledges and agrees that (i)
there can be no assurance that Noble will be successful in selling Placement
Shares, (ii) Noble will incur no liability or obligation to the Company or any
other person or entity if it does not sell Placement Shares for any reason other
than a failure by Noble to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Section 3, and (iii) Noble
shall be under no obligation to purchase Placement Shares on a principal basis
pursuant to this Agreement. For the purposes hereof, “Trading Day” means any day
on which the Company’s Common Stock is purchased and sold on the principal
market on which the Common Stock is listed or quoted.

 

 3 

 



(b) Under no circumstances shall the Company cause or request the offer or sale
of any Placement Shares pursuant to this Agreement (i) if, after giving effect
to the sale of such Placement Shares, the aggregate number of Placement Shares
sold pursuant to this Agreement would exceed the lesser of (A) the Maximum
Amount, (B) the number or amount of shares of Common Stock then available for
offer and sale under the Prospectus and the then currently effective
Registration Statement pursuant to which the offering hereunder is being made
and (C) the number or amount authorized from time to time to be issued and sold
under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to
Noble in writing, or (ii) at a price lower than the minimum price therefor
authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to Noble in writing. Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 3(b) on the number or amount of Placement Shares that may be
issued and sold under this Agreement shall be the sole responsibility of the
Company, and Noble shall have no obligation in connection with such compliance.

 

(c) During the term of this Agreement, neither Noble nor any of its affiliates
or subsidiaries shall engage in (i) any short sale of any security of the
Company or (ii) any sale of any security of the Company that Noble does not own
or any sale which is consummated by the delivery of a security of the Company
borrowed by, or for the account of, Noble. During the term of this Agreement and
notwithstanding anything to the contrary herein, Noble agrees that in no event
will Noble or its affiliates engage in any market making, bidding, stabilization
or other trading activity with regard to the Common Stock or related derivative
securities if such activity would be prohibited under Regulation M or other
anti-manipulation rules under the Exchange Act.

 

4. Suspension of Sales. The Company or Noble may, upon notice to the other party
in writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares for a
period of time (a “Suspension Period”); provided, however, that such suspension
shall not affect or impair either party’s obligations with respect to any
Placement Shares sold hereunder prior to the receipt of such notice. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against the other unless it is made to one of the individuals named on Schedule
2 hereto, as such schedule may be amended from time to time. During a Suspension
Period, the Company shall not issue any Placement Notices and Noble shall not
sell any Placement Shares hereunder. The party that issued a suspension notice
shall notify the other party in writing of the Trading Day on which the
Suspension Period shall expire not later than twenty-four (24) hours prior to
such Trading Day.

 

 4 

 



5. Settlement.

 

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the respective Point of Sale (as defined below)
(each, a “Settlement Date” and the first such settlement date, the “First
Delivery Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by Noble at which
such Placement Shares were sold, after deduction for (i) Noble’s discount,
commission or other compensation for such sales payable by the Company pursuant
to Section 2 hereof, (ii) any other amounts due and payable by the Company to
Noble hereunder pursuant to Section 7(g) (Expenses) hereof and (iii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

 

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Noble’s or its designee’s account (provided Noble
shall have given the Company written notice of such designee prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System (“DWAC”) or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form. On
each Settlement Date, Noble will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. Noble will be responsible for obtaining DWAC instructions or instructions
for delivery by other means with regard to the transfer of Placement Shares
being sold. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in Section 9(a)
(Indemnification and Contribution) hereto, the Company will (i) hold Noble, its
directors, officers, members, partners, employees and agents of Noble, each
broker dealer affiliate of Noble, and each person, if any, who (A) controls
Noble within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (B) is controlled by or is under common control with Noble
(each, a “Noble Affiliate”), harmless against any loss, claim, damage, or
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to Noble any commission, discount, or other
compensation to which it would otherwise have been entitled pursuant to Schedule
3 absent such default.

 

6. Representations and Warranties of the Company. The Company, on behalf of
itself and its subsidiaries, represents and warrants to, and agrees with, Noble
that as of each Applicable Time (as defined in Section 22(a)):

 

 5 

 



(a) Compliance with Registration Requirements. The Registration Statement was
declared effective under the Securities Act by the Commission on January 15,
2015, and any post-effective amendment thereto has also been declared effective
by the Commission or became effective upon filing under the Securities Act. The
Company has not received from the Commission any notice pursuant to Rule
401(g)(1) under the Securities Act objecting to the use of the shelf
registration statement form. At the time of the initial filing of the
Registration Statement, the Company paid the required Commission filing fees
relating to the Placement Shares in accordance with Rules 456(a) and 457(o)
under the Securities Act. The Company has complied to the Commission’s
satisfaction with all requests of the Commission for additional or supplemental
information. No stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the best
knowledge of the Company, are contemplated or threatened by the Commission. The
Company meets the requirements for use of Form S-3 under the Securities Act. The
Registration Statement and the offer and sale of the Placement Shares as
contemplated hereby meet the requirements of General Instruction I.B.1. of Form
S-3 and the requirements of Rule 415 under the Securities Act and comply in all
material respects with said Rule. The Prospectus Supplement has named Noble as
an agent that the Company has engaged in the section entitled “Plan of
Distribution.” The Company was not and is not an “ineligible issuer” as defined
in Rule 405 under the Securities Act.

 

(b) No Misstatement or Omission. The Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, complied or
will comply in all material respects with the Securities Act. Each of the
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied and, as of each of the Settlement Dates, if any, will
comply in all material respects with the Securities Act and did not and, as of
each of the Settlement Dates, if any, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each Point of Sale
and each Settlement Date, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with information relating to Noble furnished to the Company in
writing by Noble expressly for use therein. “Point of Sale” means, for a
Placement, the time at which an acquiror of Placement Shares entered into a
contract, binding upon such acquiror, to acquire such Placement Shares.

 

(c) Offering Materials Furnished to Noble. The Company has delivered to Noble
one complete copy of the Registration Statement and a copy of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Noble has reasonably
requested.

 



 6 

 

 

(d) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Noble’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

(e) The Equity Distribution Agreement. This Agreement has been duly authorized,
executed and delivered by the Company, and constitutes a valid, legal, and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally, and subject to general principles
of equity. The Company has full corporate power and authority to enter into this
Agreement and to authorize, issue and sell the Placement Shares as contemplated
by this Agreement. This Agreement conforms in all material respects to the
descriptions thereof in the Prospectus Supplement.

 

(f) Authorization of the Placement Shares. The Placement Shares to be sold by
Noble, acting as agent for the Company, have been duly authorized and when
issued and paid for as contemplated herein will be validly issued, fully paid
and non-assessable. The issuance of the Placement Shares is not subject to the
preemptive or other similar rights of any stockholder of the Company.

 

(g) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
No person has the right to act as an underwriter or as a financial advisor to
the Company in connection with the offer and sale of the Placement Shares
hereunder, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Placement Shares as contemplated
hereby or otherwise.

 

(h) No Material Adverse Change. Except as otherwise disclosed in the Prospectus,
subsequent to the respective dates as of which information is given in the
Prospectus: (i) there has been no material adverse change in the condition
(financial or otherwise), assets, rights, operations, business, management or
prospects of the Company and its subsidiaries, considered as one entity (any
such change is called a “Material Adverse Change”) or any development involving
a prospective material adverse change, which, individually or in the aggregate,
has had or would reasonably be expected to result in a Material Adverse Change;
(ii) the Company and its subsidiaries, considered as one entity, have not
incurred any material liability or obligation, indirect, direct or contingent,
not in the ordinary course of business nor entered into any material transaction
or agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

 

(i) Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission or incorporated by reference as a part of the Registration Statement
and included in the Prospectus, is an independent registered public accounting
firm as required by the Securities Act and the Exchange Act. Ernst & Young LLP
has not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).

 

 7 

 

 

(j) Preparation of the Financial Statements. The consolidated financial
statements of the Company, together with related notes and schedules as
incorporated by reference in the Registration Statement and the Prospectus,
present fairly the financial position and the results of operations and cash
flows of the Company, at the indicated dates and for the indicated periods. Such
financial statements and related schedules have been prepared in accordance with
U.S. generally accepted principles of accounting, consistently applied
throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made. The summary financial and statistical data included or incorporated
by reference in the Registration Statement and the Prospectus present fairly the
information shown therein and such data has been compiled on a basis consistent
with the financial statements presented therein and the books and records of the
Company. The statistical, industry-related and market-related data included or
incorporated by reference in the Registration Statement and the Prospectus are
based on or derived from sources which the Company reasonably and in good faith
believes are reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources to the extent required. The
financial data set forth or incorporated in the Prospectus under the caption
“Ratio Of Combined Fixed Charges And Preferred Stock Dividends to Earnings”
fairly present the information set forth therein at the indicated dates and for
the indicated periods on a basis consistent with that of the audited financial
statements contained, incorporated or deemed to be incorporated in the
Registration Statement. Any pro forma financial statements or data included or
incorporated by reference in the Registration Statement and the Prospectus
comply with the requirements of Regulation S-X of the Securities Act, including,
without limitation, Article 11 thereof, and the assumptions used in the
preparation of such pro forma financial statements and data are reasonable, the
pro forma adjustments used therein are appropriate to give effect to the
circumstances referred to therein and the pro forma adjustments have been
properly applied to the historical amounts in the compilation of those
statements and data. The other financial data set forth or incorporated by
reference in the Registration Statement and the Prospectus is accurately
presented and prepared on a basis consistent with the financial statements and
books and records of the Company. The Company and its subsidiaries do not have
any material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations or any “variable interest entities” as that term
is used in Accounting Standards Codification Paragraph 810-10-25-20), not
disclosed in the Registration Statement and the Prospectus. All disclosures
contained in the Registration Statement or the Prospectus that contain “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply, in all material respects, with Regulation G under the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable.

 

(k) XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(l) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company is a corporation duly incorporated and validly existing under the laws
of the State of Delaware and is in good standing under such laws. The Company
has requisite corporate power to carry on its business as described in the
Prospectus. The Company is duly qualified to transact business and is in good
standing in all jurisdictions in which the conduct of its business requires such
qualification; except where the failure to be so qualified or to be in good
standing would not result in a Material Adverse Change. The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the significant subsidiary(ies) (as such term is defined in Rule 1-02
of Regulation S-X) listed on Schedule 4 (each referred to hereinafter as
“subsidiary”). Each subsidiary is a corporation duly incorporated and validly
existing under the laws of the jurisdiction of its incorporation and is in good
standing under such laws. Each subsidiary has requisite corporate power to carry
on its business as described in the Prospectus. Each subsidiary is duly
qualified to transact business and is in good standing in all jurisdictions in
which the conduct of its business requires such qualification; except where the
failure to be so qualified or to be in good standing would not result in a
Material Adverse Change.

 

 8 

 



(m) Capital Stock Matters. The Common Stock conforms in all material respects to
the description thereof contained in the Prospectus. The form of certificates
for the Common Stock conforms to the corporate law of the jurisdiction of the
Company’s incorporation. All of the issued and outstanding shares of Common
Stock have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those disclosed in the Prospectus or in a
document filed as an exhibit to or incorporated by reference into the
Registration Statement. All of the issued and outstanding capital stock of, or
other ownership interests in, each subsidiary of the Company has been duly
authorized and validly issued, is fully paid and non-assessable and, except for
directors’ qualifying shares, is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim.

 

(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
breach or violation of its certificate or articles of incorporation, charter,
bylaws, limited liability company agreement, certificate or agreement of limited
or general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of such entity, (ii) in breach of
or in default (or, with the giving of notice or lapse of time or both, would be
in default) (“Default”) under any indenture, mortgage, loan or credit agreement,
deed of trust, note, contract, franchise, lease or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), or (iii) in violation of any statute,
law, rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, as applicable, except, with respect to clauses (ii) and (iii) only,
for such breaches, violations or Defaults that would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby or by the Registration Statement and the Prospectus
(including the issuance and sale of the Placement Shares and the use of the
proceeds from the sale of the Placement Shares as described in the Prospectus
under the caption “Use of Proceeds”) (i) will not result in any breach or
violation of the certificate or articles of incorporation, charter, bylaws,
limited liability company agreement, certificate or agreement of limited or
general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of the Company or any of its
subsidiaries, (ii) will not conflict with or constitute a breach of, or Default
or a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge, claim or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, and (iii)
will not result in any violation of any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, as applicable, except, with
respect to clauses (ii) and (iii) only, for such conflicts, breaches, Defaults,
Debt Repayment Triggering Events or violations that would not, individually or
in the aggregate, result in a Material Adverse Change. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time or both would give, the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf), issued by the Company, the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its Significant Subsidiaries. Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the performance of
the Company of the transactions herein contemplated has been obtained or made
and is in full force and effect, except (i) with respect to any Applicable Time
at which Noble would not be able to rely on Rule 5110(b)(7)(C)(i) of the
Financial Industry Regulatory Authority, Inc. (“FINRA”), such additional steps
as may be required by FINRA or (ii) such additional steps as may be necessary to
qualify the Common Stock for sale by Noble under state securities or Blue Sky
laws.

 

 9 

 



(o) No Material Actions or Proceedings; Labor Disputes. There is no action,
suit, claim or proceeding pending or, to the knowledge of the Company,
threatened against the Company before any court or administrative agency or
otherwise (i) that is required to be described in the Registration Statement or
the Prospectus and are not so described or (ii) which, if determined adversely
to the Company, would reasonably be expected to result in a Material Adverse
Change or prevent the consummation of the transactions contemplated hereby,
except as set forth in the Registration Statement and the Prospectus. The
aggregate of all pending legal or governmental proceedings to which the Company
and its subsidiaries is a party or of which any of their property or assets is
the subject which are not described in the Prospectus, including ordinary
routine litigation incidental to the business, could not reasonably be expected
to result in a Material Adverse Change. No labor dispute with the employees of
the Company exists or, to the Company’s knowledge, is threatened or imminent,
and the Company is not aware of any existing or imminent labor dispute by the
employees of any of its principal suppliers, contractors or customers, that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. None of the employees of the Company or any of its
subsidiaries is represented by a union and, to the knowledge of the Company, no
union organizing activities are taking place. Neither the Company nor any of its
subsidiaries has violated any federal, state or local law or foreign law
relating to the discrimination in hiring, promotion or pay of employees, nor any
applicable wage or hour laws, or the rules and regulations thereunder, or
analogous foreign laws and regulations, which might, individually or in the
aggregate, result in a Material Adverse Change.

 

 10 

 



(p) All Necessary Permits, etc. Each of the Company and its subsidiaries has all
material licenses, certifications, permits, franchises, approvals, clearances
and other regulatory authorizations (“Permits”) from governmental authorities as
are necessary to (i) conduct its businesses as currently conducted and (ii) own,
lease and operate its properties in the manner described in the Prospectus.
There is no claim or proceeding pending or, to the knowledge of the Company,
threatened, involving the status of or sanctions under any of the Permits. Each
of the Company and its subsidiaries has fulfilled and performed all of its
material obligations with respect to the Permits, and the Company is not aware
of the occurrence of any event which allows, or after notice or lapse of time
would allow, the revocation, termination, or other impairment of the rights of
the Company or any of its subsidiaries under such Permit.

 

(q) Tax Law Compliance. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed or
extensions thereof have been requested, and all taxes shown by such returns or
otherwise assessed, which are due and payable, have been paid, except
assessments that are being contested in good faith and as to which adequate
reserves have been provided. Each of the Company and its subsidiaries has filed
all other tax returns that are required to have been filed by it pursuant to
applicable foreign, state, provincial, local or other law except insofar as the
failure to file such returns would not result in a Material Adverse Change, and
has paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided and except for such taxes or assessments the nonpayment of which would
not, individually or in the aggregate, result in a Material Adverse Change. The
charges, accruals and reserves on the books of the Company and its subsidiaries
in respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
tax for any years not finally determined, except to the extent of any inadequacy
that would not result in a Material Adverse Change. All material taxes which the
Company and its subsidiaries are required by law to withhold or to collect for
payment have been duly withheld and collected and have been paid to the
appropriate governmental authority or agency or have been accrued, reserved
against and entered on the books of the Company and its subsidiaries. There are
no transfer taxes or other similar fees or charges under Federal law or the laws
of any state, or any political subdivision thereof, required to be paid in
connection with the execution and delivery of this Agreement or the issuance by
the Company or sale by Noble of the Placement Shares, acting as agent for the
Company.

 

(r) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and after receipt of payment for
the Placement Shares will not be, an “investment company” within the meaning of
Investment Company Act and will conduct its business in a manner so that it will
not become subject to the Investment Company Act.

 

 11 

 



(s) Insurance. Except as otherwise described in the Prospectus, the Company
carries, or is covered by, insurance in such amounts and covering such risks as
is generally considered adequate for the conduct of its business and the value
of its properties and as is customary for companies engaged in similar
industries. All policies of insurance insuring the Company or its business,
assets, employees, officers and directors are in full force and effect, and the
Company is in compliance with the terms of such policies in all material
respects. There are no claims by the Company under any such policy or instrument
as to which an insurance company is denying liability or defending under a
reservation of rights clause. The Company has no reason to believe that it will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.

 

(t) No Price Stabilization or Manipulation. Neither the Company, nor any of its
subsidiaries, nor any of its or their respective directors, officers or, to the
knowledge of the Company, controlling persons has taken, directly or indirectly,
any action designed to or that might reasonably be expected to cause or result
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of the Common Stock.

 

(u) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

 

(v) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, at the time they were or hereafter are filed
with the Commission under the Exchange Act, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at each Point of Sale and
each Settlement Date, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(w) Conformity of Issuer Free Writing Prospectus (x). Each Issuer Free Writing
Prospectus conformed or will conform in all material respects to the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Placement Shares, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified. The Company has not made any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus
without the prior written consent of Noble. The Company has retained in
accordance with the Securities Act all Issuer Free Writing Prospectuses that
were not required to be filed pursuant to the Securities Act.

 

 12 

 



(x) Compliance with Environmental Laws. To its knowledge, the Company is not in
violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous chemicals, toxic substances or radioactive
and biological materials or relating to the protection or restoration of the
environment or human exposure to hazardous chemicals, toxic substances or
radioactive and biological materials (collectively, “Environmental Laws”). The
Company neither owns nor, to its knowledge, operates any real property
contaminated with any substance that is subject to any Environmental Laws, is
not liable for any off-site disposal or contamination pursuant to any
Environmental Laws, nor is it subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim would individually or
in the aggregate result in a Material Adverse Change; and the Company is not
aware of any pending investigation which might lead to such a claim.

 

(y) Intellectual Property. To the Company’s knowledge, after reasonable inquiry,
all patents and patent applications owned by the Company are owned or co-owned
by the Company free and clear of all liens or encumbrances, except as described
in the Prospectus. The Company is not aware of any valid or bona fide basis for
a finding that any such patents in their entirety are unpatentable, invalid or
unenforceable; and the Company reasonably believes that such patents are valid
and enforceable, except as described in the Prospectus. Except as described in
the Prospectus, the Company owns, co-owns, licenses, or possesses rights to use
all patents, patent applications, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names and other intellectual property (collectively, “Intellectual
Property”) used in, held for use in or necessary for the conduct of the
Company’s business as now conducted, and for the manufacture, use and sale of
its presently proposed products, as described in the Prospectus. Except as
described in the Prospectus or as would not reasonably be expected, individually
or in the aggregate, to materially impair the business currently conducted by
the Company, or the manufacture, use, sale, offer for sale or import of its
presently proposed products as described in the Prospectus, there is no pending
or threatened, action, suit, proceeding or claim by others (i) that the Company
infringes, misappropriates or otherwise violates the Intellectual Property of
others, or (ii) challenging the validity, enforceability, scope or ownership of
any Intellectual Property owned by or licensed to the Company or the Company’s
rights therein. None of the Intellectual Property used or held for use by the
Company in the conduct of its business as now conducted, or for the manufacture,
use and sale of its presently proposed products as described in the Prospectus,
has been obtained or is being used by the Company in material violation of any
contractual obligation binding on the Company. To the Company’s knowledge, there
are no ongoing infringements, misappropriations or other violations by third
parties of any Intellectual Property owned or used by the Company, except as (i)
described in the Prospectus or (ii) would otherwise not materially impair the
business currently conducted by the Company or the manufacture, use, sale, offer
for sale or import of its presently proposed products as described in the
Prospectus. The Company has taken reasonable steps in accordance with normal
industry practice to maintain the confidentiality of all Intellectual Property
the value of which to the Company is contingent upon maintaining the
confidentiality thereof.

 

 13 

 



(z) Brokers. Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than as contemplated
by this Agreement) that would give rise to a valid claim against the Company or
any of its Subsidiaries or Noble for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Placement Shares by
Noble under this Agreement.

 

(aa) No Outstanding Loans or Other Indebtedness. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of their respective
family members, except as disclosed in the Prospectus. The Company has not
directly or indirectly extended or maintained credit, arranged for the extension
of credit, or renewed an extension of credit, in the form of a personal loan to
or for any director or executive officer of the Company.

 

(bb) No Reliance. The Company has not relied upon Noble or legal counsel for
Noble for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

 

(cc) Broker-Dealer Status; FINRA Exemption. Neither the Company nor any of its
related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
of Article I of the NASD Manual administered by FINRA). To the Company’s
knowledge, there are no affiliations or associations between any member of FINRA
and any of the Company’s officers, directors or 5% or greater security holders,
except as set forth in the Registration Statement. The Company represents that
within the applicable time period to enable Noble to rely on Rule
5110(b)(7)(C)(i) of FINRA, the Company (i) had a non-affiliate, public common
equity float of at least $150 million or a non-affiliate, public common equity
float of at least $100 million and annual trading volume of at least three
million shares and (ii) had been subject to the Exchange Act reporting
requirements for a period of at least 36 months. With respect to any Applicable
Time at which Noble would not be able to rely on Rule 5110(b)(7)(C)(i) of FINRA,
(I) all of the information (including, but not limited to, information regarding
affiliations, security ownership and trading activity) provided to Noble or its
counsel by the Company, its officers and directors and the holders of any
securities (debt or equity) or warrants, options or rights to acquire any
securities of the Company in connection with the filing to be made and other
supplemental information to be provided to FINRA pursuant to Rule 5110 of FINRA
in connection with the transactions contemplated by this Agreement is true,
complete and correct, and (II) copies of any Company filings required to be
filed with FINRA have been filed with the Commission or delivered to Noble for
filing with FINRA and (III) FINRA has determined to raise no objections with
respect to such filing pursuant to Rule 5110 of FINRA.

 

(dd) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change.

 

 14 

 



(ee) Certain Regulations. To the Company’s knowledge, the conduct of business by
the Company complies, and at all times has complied, in all material respects,
with federal, state, local and foreign laws, statutes, ordinances, rules,
regulations, decrees, orders and Permits applicable to its business, including,
without limitation, (a) the Federal Food, Drug and Cosmetic Act of 1938, as
amended (the “FD&C Act”) and similar federal, state, local and foreign Laws, (b)
the Occupational Safety and Health Act, the Environmental Protection Act, the
Toxic Substance Control Act and similar federal, state, local and foreign Laws
applicable to hazardous or regulated substances and radioactive or biologic
materials and (c) licensing and certification Laws covering any aspect of the
business of the Company. The Company has not received any notification
asserting, nor has knowledge of, any present or past failure to comply with or
violation of any such Laws.

 

(ff) FDA Regulations. Except to the extent disclosed in the Prospectus (or any
amendment or supplement thereto), to the Company’s knowledge after reasonable
inquiry, the clinical, pre-clinical and other studies, tests and research
conducted by or on behalf of or sponsored by the Company and intended to be
submitted to U.S. regulatory authorities and to serve as a basis for approval
are, and at all times have been, conducted, to the extent so required, in
material compliance with the FD&C Act and the regulations promulgated
thereunder, including Title 21 of the Code of Federal Regulations, and other
U.S. Food and Drug Administration (“FDA”) regulations governing clinical
studies, current Good Laboratory Practices and Good Clinical Practices, the
protection of human subjects and applicable institutional review board and
independent ethics committee requirements, as well as other applicable federal,
state, local and foreign Laws and consistent with current clinical and
scientific research standards and procedures. The published descriptions of the
results of such studies, tests and research are accurate and complete in all
material respects and fairly present the data derived from such studies, tests
and research, and the Company has no knowledge of any other studies, tests or
research the results of which are inconsistent with or otherwise call into
question the results described or referred to in the Prospectus. Except to the
extent disclosed in the Prospectus (or any amendment or supplement thereto), the
Company has not received any notices or other correspondence from the FDA or any
other governmental agency with respect to any clinical or pre-clinical studies,
tests or research that are described in the Prospectus or the results of which
are referred to in the Registration Statement and the Prospectus, in either case
that would reasonably be expected to result in any action to place a clinical
hold order on or otherwise result in the termination or suspension of such
studies, tests or research, otherwise require the Company to engage in any
remedial activities with respect to such studies, test or research, or threaten
to impose or actually impose any fines or other disciplinary actions.

 

(gg) Certain Manufacturing Regulations. To the best of the Company’s knowledge,
all the operations of the Company, including its manufacturing facilities are in
compliance in all material respects with applicable FDA regulations, including
current Good Manufacturing Practices, and meet sanitation standards set by the
FD&C Act.

 

(hh) Sarbanes–Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

 15 

 



(ii) Disclosure Controls And Procedures. The Company has established and
maintains “disclosure controls and procedures” (as defined in Rules 13a–15(e)
and 15d–15(e) of the Exchange Act; the Company’s “disclosure controls and
procedures” are reasonably designed to ensure that all information (both
financial and non–financial) required to be disclosed by the Company in the
reports that it will file or furnish under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and regulations of the Commission, and that all such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the Chief Executive Officer and Chief Financial Officer of the Company required
under the Exchange Act with respect to such reports.

 

(jj) Company’s Accounting System. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(kk) ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(ll) Contracts and Agreements. There are no contracts, agreements, instruments
or other documents that are required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits thereto which have not
been so described in all material respects and filed as required by Item 601(b)
of Regulation S-K under the Securities Act. The copies of all contracts,
agreements, instruments and other documents (including governmental licenses,
authorizations, permits, consents and approvals and all amendments or waivers
relating to any of the foregoing) that have been furnished to Noble or its
counsel are complete, except with respect to those contracts and agreements
furnished by referencing the applicable Commission filing, in which case such
contract or agreement may have been filed subject to a confidential treatment
order, and genuine and include all material collateral and supplemental
agreements thereto. All contracts and agreements between the Company and third
parties expressly referenced in the Registration Statement or the Prospectus are
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as rights to indemnity
thereunder (as applicable) may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally, and
subject to general principles of equity.

 

 16 

 



(mm) Title to Properties. Except as set forth in the Registration Statement and
the Prospectus, the Company and each of its subsidiaries have good and
marketable title to all of the properties and assets reflected as owned in the
financial statements referred to in Section 6(j) above (or elsewhere in the
Registration Statement and the Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, claims and other
defects, except such as do not materially and adversely affect the value of such
property or assets and do not materially interfere with the use made or proposed
to be made of such property by the Company or any subsidiary. The material real
property, improvements, equipment and personal property held under lease by the
Company or any of its subsidiaries are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such subsidiary. The Company
and each of its subsidiaries have such consents, easements, rights-of-way or
licenses from any person (“rights-of-way”) as are necessary to enable the
Company and each of its subsidiaries to conduct its business in the manner
described in the Registration Statement and the Prospectus, and except for such
rights-of-way the lack of which would not, individually or in the aggregate,
result in a Material Adverse Change.

 

(nn) No Unlawful Contributions or Other Payments. No payments or inducements
have been made or given, directly or indirectly, to any federal or local
official or candidate for, any federal or state office in the United States or
foreign offices by the Company or any of its officers or directors, or, to the
knowledge of the Company, by any of its employees or agents or any other person
in connection with any opportunity, contract, permit, certificate, consent,
order, approval, waiver or other authorization relating to the business of the
Company, except for such payments or inducements as were lawful under applicable
laws, rules and regulations. Neither the Company, nor, to the knowledge of the
Company, any director, officer, agent, employee or other person associated with
or acting on behalf of the Company, (i) has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
government official or employee from corporate funds; or (iii) made any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment
in connection with the business of the Company.

 

(oo) Foreign Corrupt Practices Act. None of the Company, any subsidiary or, to
the knowledge of the Company, any director, officer, agent, employee, affiliate
or other person acting on behalf of the Company or any of its subsidiaries, is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA. The Company and its subsidiaries
have conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

 17 

 



(pp) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(qq) OFAC. None of the Company, any subsidiary or, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

(rr) Actively-Traded Security. The Common Stock is an “actively-traded security”
exempted from the requirements of Rule 101 of Regulation M under the Exchange
Act by subsection (c)(1) of such rule.

 

(ss) Exchange Listing. The Common Stock is currently listed on the Exchange
under the trading symbol “PPHM”. Except as disclosed in the Prospectus, the
Company has not, in the 12 months preceding the date the first Placement Notice
is given hereunder, received notice from the Exchange to the effect that the
Company is not in compliance with the listing or maintenance requirements.
Except as disclosed in the Prospectus, the Company has no reason to believe that
it will not in the foreseeable future continue to be in compliance with all such
listing and maintenance requirements.

 

(tt) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

(uu) Underwriter Agreements. Except for the Other Sales Agreements, the Company
is not a party to any agreement with an agent or underwriter for any other
“at-the-market” or continuous equity transaction or any “equity line”
transaction.

 

(vv) Director Independence. Each of the independent directors (or independent
director nominees, once appointed, if applicable) named in the Registration
Statement and Prospectus satisfies the independence standards established by the
Exchange and, with respect to members of the Company’s audit committee, the
enhanced independence standards contained in Rule 10A-3(b)(1) promulgated by the
Commission under the Exchange Act.

 

 18 

 



(ww) No Integration(xx). Neither the Company nor, to the Company’s knowledge,
any of its affiliates (within the meaning of Securities Act Rule 144) has, prior
to the date hereof, made any offer or sale of any securities which could be
“integrated” (within the meaning of the Securities Act) with the offer and sale
of the Placement Shares hereunder.

 

(xx) No Material Defaults. Neither the Company nor any of its subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.
The Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 

Any certificate signed by an officer of the Company and delivered to Noble or to
counsel for Noble pursuant to or in connection with this Agreement shall be
deemed to be a representation and warranty by the Company to Noble as to the
matters set forth therein.

 

The Company acknowledges that Noble and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Noble, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7. Covenants of the Company. The Company covenants and agrees with Noble that:

 

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Noble under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 153 or
Rule 172 under the Securities Act), (i) the Company will notify Noble promptly
of the time when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus or for additional information, (ii)
the Company will prepare and file with the Commission, promptly upon Noble’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Noble’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by Noble (provided,
however, that the failure of Noble to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Noble’s right to
rely on the representations and warranties made by the Company in this
Agreement, and provided, further, that the only remedy Noble shall have with
respect to the failure to make such filing shall be to cease making sales under
this Agreement until such amendment or supplement is filed); (iii) the Company
will not file any amendment or supplement to the Registration Statement or
Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to Noble within a reasonable period of time
before the filing and Noble has not reasonably objected thereto (provided,
however, that the failure of Noble to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect Noble’s right to
rely on the representations and warranties made by the Company in this
Agreement, and provided, further, that the only remedy Noble shall have with
respect to the failure by the Company to obtain such consent shall be to cease
making sales under this Agreement); (iv) the Company will furnish to Noble at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (v) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act (without
reliance on Rule 424(b)(8) of the Securities Act) or, in the case of any
documents incorporated by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed.

 

 19 

 



(b) Notice of Commission Stop Orders. The Company will advise Noble, promptly
after it receives notice or obtains knowledge thereof, of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any notice objecting to, or other order preventing or suspending
the use of, the Prospectus, of the suspension of the qualification of the
Placement Shares for offering or sale in any jurisdiction, or of the initiation
of any proceeding for any such purpose or any examination pursuant to Section
8(e) of the Securities Act, or if the Company becomes the subject of a
proceeding under Section 8A of the Securities Act in connection with the
offering of the Placement Shares; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such a stop order should be issued. Until such time as any stop
order is lifted, Noble shall cease making offers and sales under this Agreement

 

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by Noble
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 153 or Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If during such period any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Noble to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay any such amendment or supplement
if, in the reasonable judgment of the Company, it is in the best interests of
the Company to do so.

 



 20 

 

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Noble under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 153 or
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the Exchange
and to qualify the Placement Shares for sale under the securities laws of such
jurisdictions as Noble reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

 

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to Noble and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Noble may
from time to time reasonably request and, at Noble’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Noble to the
extent such document is available on EDGAR.

 

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement of the Company and its subsidiaries (which need not be audited)
covering a 12-month period that complies with Section 11(a) and Rule 158 of the
Securities Act. The terms “earnings statement” and “make generally available to
its security holders” shall have the meanings set forth in Rule 158 under the
Securities Act.

 

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated in accordance with the
provisions of Section 11 hereunder, will pay the following expenses all incident
to the performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Placement Shares to Noble, (iii) the fees and disbursements of
the counsel, accountants and other advisors to the Company in connection with
the transactions contemplated by this Agreement; (iv) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees, (v) the printing and
delivery to Noble of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (vi) the fees and expenses incurred in
connection with the listing or qualification of the Placement Shares for trading
on the Exchange, (vii) the fees and expenses of the Company’s transfer agent or
registrar for the Common Stock; and (viii) filing fees and expenses, if any, of
the Commission and the FINRA Corporate Financing Department. Noble will pay all
other expenses incident to the performance of its obligations hereunder,
including the fees and expenses of its own counsel.

 

 21 

 



(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 

(i) Notice of Other Sales. Except for sales of Common Stock through the
Alternative Agent pursuant to the Other Sales Agreements, the Company will use
reasonable best efforts to inform Noble on a timely basis of any transaction to
sell or otherwise dispose of any shares of Common Stock (other than the
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period of any Placement
Notice.

 

(j) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice advise Noble promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Noble pursuant to this Agreement.

 

(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Noble or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Noble may
reasonably request.

 

(l) Required Filings Relating to Placement of Placement Shares. The Company
shall set forth in each Annual Report on Form 10-K and Quarterly Report on Form
10-Q filed by the Company with the Commission in respect of any quarter in which
sales of Placement Shares were made through Noble under this Agreement, with
regard to the relevant period, the amount of Placement Shares sold through
Noble, the gross proceeds to the Company and the compensation payable by the
Company to Noble with respect to such sales of Placement Shares. To the extent
that the filing of a prospectus supplement with the Commission with respect to
any sales of Placement Shares becomes required under Rule 424(b) under the
Securities Act, the Company agrees that, on or before such dates as the
Securities Act shall require, the Company will (i) file a prospectus supplement
with the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act, which prospectus supplement will set forth, with regard to the
relevant period, the amount of Placement Shares sold through Noble, the gross
proceeds to the Company and the compensation payable by the Company to Noble
with respect to such Placement Shares, and (ii) deliver such number of copies of
each such prospectus supplement to each exchange or market on which such sales
were effected as may be required by the rules or regulations of such exchange or
market.

 

 22 

 



(m) Representation Dates; Certificate. On or prior to the First Delivery Date
and each time the Company (i) files the Prospectus relating to the Placement
Shares or amends or supplements the Registration Statement or the Prospectus
relating to the Placement Shares (other than (A) a prospectus supplement filed
in accordance with Section 7(l) of this Agreement or (B) a supplement or
amendment that relates to an offering of securities other than the Placement
Shares) by means of a post-effective amendment, sticker, or supplement but not
by means of incorporation of document(s) by reference to the Registration
Statement or the Prospectus relating to the Placement Shares; (ii) files an
annual report on Form 10-K under the Exchange Act (including any Form 10-K/A
containing amended financial information or a material amendment to the
previously filed Form 10-K); (iii) files a quarterly report on Form 10-Q under
the Exchange Act; (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release, to “furnish” information pursuant
to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01
of Form 8-K relating to the reclassification of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act; or (v) files a Form 8-K under the
Exchange Act for any other purpose (other than to “furnish” information pursuant
to Items 2.02 or 7.01 of revised Form 8-K) (each date of filing of one or more
of the documents referred to in clauses (i) through (v) shall be a
“Representation Date”), the Company shall furnish Noble within three (3) Trading
Days after each Representation Date (but in the case of clause (v) above, only
if Noble reasonably determines that the information contained in such Form 8-K
is material and so notifies the Company in writing prior to the expiration of
such three (3) Trading Days) with a certificate, in the form attached hereto as
Exhibit 7(m). The requirement to provide a certificate under this Section 7(m)
shall be waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
such calendar quarter shall be considered a Representation Date) and the next
occurring Representation Date; provided, however, that such waiver shall not
apply for any Representation Date on which the Company files its annual report
on Form 10-K. Notwithstanding the foregoing, if the Company subsequently decides
to sell Placement Shares following a Representation Date when the Company relied
on such waiver and did not provide Noble with a certificate under this Section
7(m), then before the Company delivers the Placement Notice or Noble sells any
Placement Shares, the Company shall provide Noble with a certificate, in the
form attached hereto as Exhibit 7(m), dated the date of the Placement Notice.

 

(n) Legal Opinion. On or prior to the First Delivery Date, the Company shall
cause to be furnished to Noble the written opinions and negative assurance of
K&L Gates LLP, as issuer’s counsel to the Company, or other counsel reasonably
satisfactory to Noble (“Company Counsel”), substantially in the forms previously
agreed between Company Counsel and Noble. Thereafter, within three (3) Trading
Days after each Representation Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 7(m) for which no waiver
is applicable pursuant to Section 7(m), and not more than once per calendar
quarter, the Company shall cause to be furnished to Noble the written opinions
and negative assurance of Company Counsel substantially in the form previously
agreed between Company Counsel and Noble, modified, as necessary, to relate to
the Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that if Company Counsel has previously furnished to Noble
such written opinions and negative assurance substantially in the form
previously agreed between the Company and Noble, Company Counsel may, in respect
of any future Representation Date, furnish Noble with a letter (a “Reliance
Letter”) in lieu of such opinions and negative assurance to the effect that
Noble may rely on the prior opinions and negative assurance of Company Counsel
delivered pursuant to this Section 7(n) to the same extent as if it were dated
the date of such Reliance Letter (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented to the date of such Reliance Letter).

 

 23 

 



(o) Comfort Letter. On or prior to the earlier of (i) the First Delivery Date
and (ii) the date that is twenty (20) Trading Days following the date the
Company files its annual report on Form 10-K for the fiscal year ended April 30,
2015, and thereafter within twenty (20) Trading Days following each subsequent
date the Company files an annual report on Form 10-K under the Exchange Act,
during any period in which the Prospectus relating to the Placement Shares is
required to be delivered by Noble (including in circumstances where such
requirement may be satisfied pursuant to Rule 153 or Rule 172 under the
Securities Act) and with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(m) for which no waiver is applicable pursuant
to Section 7(m), the Company shall cause its independent accountants to furnish
Noble letters (the “Comfort Letters”), dated the date that the Comfort Letter is
delivered, in form and substance satisfactory to Noble, (i) confirming that they
are an independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules and regulations of the PCAOB and
are in compliance with the applicable requirements relating to the qualification
of accountants under Rule 2-01 of Regulation S-X of the Commission, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to Noble in connection with registered public
offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Noble.

 

(q) Insurance. The Company and its subsidiaries shall maintain, or caused to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business in which it is engaged.

 

(r) Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.

 

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries is or,
after giving effect to the offering and sale of the Placement Shares and the
application of proceeds therefrom as described in the Prospectus, will be, an
“investment company” within the meaning of such term under the Investment
Company Act.

 

 24 

 



(t) Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

 

(u) No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and Noble in its capacity as agent hereunder, neither
Noble nor the Company (including its agents and representatives, other than
Noble in its capacity as such) will make, use, prepare, authorize, approve or
refer to any written communication (as defined in Rule 405 under the Securities
Act), required to be filed with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Placement Shares hereunder.

 

(v) Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.

 

(w) New Registration Statement. If immediately prior to the third anniversary of
the initial effective date of the Registration Statement, any of the Placement
Shares remain unsold, the sale of the Placement Shares under this Agreement
shall automatically be suspended unless and until the Company files, if it has
not already done so, a new shelf registration statement relating to the
Placement Shares and such new registration statement is declared effective by
the Commission. References herein to the Registration Statement shall include
such new shelf registration statement. If any such new shelf registration
statement becomes effective prior to the termination date of this Agreement, the
Company agrees to notify Noble of such effective date.

 

(x) Transfer Agent. The Company shall maintain, at its sole expense, a registrar
and transfer agent for the Common Stock.

 

8. Conditions to Noble’s Obligations. The obligations of Noble hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Noble of a due diligence review satisfactory to Noble in its
reasonable judgment, and to the continuing satisfaction (or waiver by Noble in
its sole discretion) of the following additional conditions:

 

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice which have not yet been issued
and sold pursuant to such Registration Statement.

 

(b) Securities Act Filings Made. The Company shall have filed with the
Commission the Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act not later than the Commission’s close of business on the second
Business Day following the date of this Agreement. All other filings with the
Commission required by Rule 424(b) or Rule 433 under the Securities Act to have
been filed prior to the issuance of any Placement Notice hereunder shall have
been made within the applicable time period prescribed for such filing by Rule
424(b) (without reliance on Rule 424(b)(8) of the Securities Act) or Rule 433,
as applicable.

 

 25 

 



(c) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(d) No Misstatement or Material Omission. Noble shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Noble’s
reasonable opinion is material, or omits to state a fact that in Noble’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(e) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Change or any development that could reasonably be expected to
result in a Material Adverse Change, or any downgrading in or withdrawal of the
rating assigned to any of the Company’s securities (other than asset backed
securities) by any rating organization or a public announcement by any rating
organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset backed securities), the effect of which,
in the case of any such action by a rating organization described above, in the
reasonable judgment of Noble (without relieving the Company of any obligation or
liability it may otherwise have), is so material as to make it impracticable or
inadvisable to proceed with the offering of the Placement Shares on the terms
and in the manner contemplated by this Agreement and the Prospectus.

 

(f) Company Counsel Legal Opinion. Noble shall have received the opinions and
negative assurances of Company Counsel required to be delivered pursuant Section
7(n) on or before the date on which such delivery of such opinions and negative
assurances is required pursuant to Section 7(n).

 

 26 

 



(g) Comfort Letter. Noble shall have received the Comfort Letter required to be
delivered pursuant Section 7(o) on or before the date on which such delivery of
such Comfort Letter is required pursuant to Section 7(o).

 

(h) Representation Certificate. Noble shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

 

(i) Secretary’s Certificate. On or prior to the First Delivery Date, Noble shall
have received a certificate, signed on behalf of the Company by its corporate
Secretary, certifying as to (i) the Certificate of Incorporation of the Company,
(ii) the By-laws of the Company, (iii) the resolutions of the Board of Directors
of the Company (or a committee thereof) authorizing the execution, delivery and
performance of this Agreement and the issuance of the Placement Shares and (iv)
the incumbency of the officers duly authorized to execute this Agreement and the
other documents contemplated by this Agreement.

 

(j) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

 

(k) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Noble
such appropriate further opinions, certificates, letters and documents as Noble
may have reasonably requested. All such opinions, certificates, letters and
other documents shall have been in compliance with the provisions hereof. The
Company will furnish Noble with such conformed copies of such opinions,
certificates, letters and other documents as Noble shall have reasonably
requested.

 

(l) Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.

 

(m) No Termination Event. There shall not have occurred any event that would
permit Noble to terminate this Agreement pursuant to Section 11(a).

 

9. Indemnification and Contribution.

 

 27 

 



(a) Company Indemnification. The Company agrees to indemnify and hold harmless
Noble, the directors, officers, members, partners, employees and agents of Noble
each broker dealer affiliate of Noble, and each Noble Affiliate, if any, from
and against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which Noble, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Base Prospectus, the
Prospectus Supplement or the Prospectus or any amendment or supplement thereto
or in any Issuer Free Writing Prospectus or in any application or other document
executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Common Stock under the securities laws thereof or filed with the
Commission, (y) the omission or alleged omission to state in any such document a
material fact required to be stated in it or necessary to make the statements in
it not misleading or (z) any breach by any of the indemnifying parties of any of
their respective representations, warranties and agreements contained in this
Agreement; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
by an untrue statement or omission made in reliance upon and in strict
conformity with written information relating to Noble and furnished to the
Company by Noble expressly for inclusion in any document as described in clause
(x) of this Section 9(a). This indemnity agreement will be in addition to any
liability that the Company might otherwise have.

 

(b) Noble Indemnification. Noble agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (each, a “Company Affiliate”) from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which any such Company Affiliate, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Base Prospectus, the Prospectus Supplement or the
Prospectus or any amendment or supplement thereto, (y) the omission or alleged
omission to state in any such document a material fact required to be stated in
it or necessary to make the statements in it not misleading; provided, however,
that this indemnity agreement shall apply only to the extent that such loss,
claim, liability, expense or damage is caused directly by an untrue statement or
omission made in reliance upon and in strict conformity with written information
relating to Noble and furnished to the Company by Noble expressly for inclusion
in any document as described in clause (x) of this Section 9(b).

 

 28 

 



(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

 

 29 

 



(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Noble, the Company and
Noble will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Noble, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Noble may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Noble on the other. The
relative benefits received by the Company on the one hand and Noble on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Placement Shares (before deducting expenses) received by the
Company bear to the total compensation received by Noble from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and Noble, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Noble, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Noble agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), Noble shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act will have the same rights to contribution as that party (and any
officers, directors, members, partners, employees or agents of Noble and each
broker dealer affiliate of Noble will have the same rights to contribution as
Noble), and each officer of the Company who signed the Registration Statement
and each director of the Company will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Noble, any
controlling person of Noble, or the Company (or any of their respective
officers, directors, members or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.

 

 30 

 



11. Termination.

 

(a) Noble shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Change, or any
development that could reasonably be expected to result in a Material Adverse
Change has occurred that, in the reasonable judgment of Noble, may materially
impair the ability of Noble to sell the Placement Shares hereunder, (ii) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed hereunder; provided, however, in the case of any
failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 7(m), 7(n), or 7(o),
Noble’s right to terminate shall not arise unless such failure to deliver (or
cause to be delivered) continues for more than thirty (30) days from the date
such delivery was required, (iii) any other condition of Noble’s obligations
hereunder is not fulfilled, or (iv) any suspension or limitation of trading in
the Placement Shares or in securities generally on the Exchange shall have
occurred (including automatic halt in trading pursuant to market-decline
triggers, other than those in which solely program trading is temporarily
halted), or a major disruption of securities settlements or clearing services in
the United States shall have occurred, or minimum prices for trading have been
fixed on the Exchange. Any such termination shall be without liability of any
party to any other party except that the provisions of Section 7(g) (Expenses),
Section 9 (Indemnification and Contribution), Section 10 (Representations and
Agreements to Survive Delivery), Section 11(f), Section 16 (Applicable Law;
Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If Noble
elects to terminate this Agreement as provided in this Section 11(a), Noble
shall provide the required notice as specified in Section 12 (Notices).

 

(b) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified in Section 12, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c) Noble shall have the right, by giving ten (10) days’ notice as hereinafter
specified in Section 12, to terminate this Agreement in its sole discretion at
any time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 11(f), Section 16 and Section 17 hereof
shall remain in full force and effect notwithstanding such termination.

 

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Noble on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 11(f), Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.

 



 31 

 

 

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c) or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 11(f), Section 16 and Section 17 shall remain in full force
and effect.

 

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Noble or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
termination shall not become effective until the close of business on such
Settlement Date and such Placement Shares shall settle in accordance with the
provisions of this Agreement.

 

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to Noble, shall be
delivered to:

 

Noble Life Science Partners
951 Yamato Road, Suite 210
Boca Raton, Florida 33431

Attention: Shawn M. Titcomb

Facsimile: (561) 994-5741

 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP

200 Park Avenue

New York, NY 10166

Attention: Anthony J. Marsico, Esq.

Facsimile: (212) 801-6400

 

and if to the Company, shall be delivered to:

 

Peregrine Pharmaceuticals, Inc.

14282 Franklin Avenue

Tustin, California 92780-7017

Attention: General Counsel

Facsimile: (714) 838-9433

 

with a copy (which shall not constitute notice) to:

 

K&L Gates LLP

1 Park Plaza, 12th Floor

Irvine, California 92614

Attention: Michael A. Hedge, Esq.

Facsimile: (949) 253-0902

 



 32 

 

 

Each party may change such address for notices by sending to the other party to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party (other than pursuant to auto-reply). Any party
receiving Electronic Notice may request and shall be entitled to receive the
notice on paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be
sent to the requesting party within ten (10) days of receipt of the written
request for Nonelectronic Notice.

 

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Noble and their respective successors and permitted
assigns and, as to Sections 5(b) and 9, the other indemnified parties specified
therein. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any other person
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Noble may assign its rights
and obligations hereunder to an affiliate of Noble without obtaining the
Company’s consent.

 

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

 

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) and any other writing entered into by the parties relating to this
Agreement constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Noble. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

 33 

 



16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of Florida
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Palm Beach County, Florida, for the adjudication of any
dispute hereunder or in connection with any transaction contemplated hereby, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof (certified or registered mail, return receipt requested)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.

 

17. Waiver of Jury Trial. The Company and Noble each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

 

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 

(a) Noble is acting solely as agent in connection with the sale of the Placement
Shares contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and Noble, on the
other hand, has been or will be created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether Noble has advised or is
advising the Company on other matters, and Noble has no obligation to the
Company with respect to the transactions contemplated by this Agreement, except
the obligations expressly set forth in this Agreement;

 

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

(c) Noble has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement, and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate; and

 

(d) the Company has been advised and is aware that Noble and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that Noble has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship.

 

19. Use of Information. Noble may not provide any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to any third party other than its legal
counsel advising it on this Agreement unless expressly approved by the Company
in writing.

 

 34 

 



20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

 

21. Effect of Headings; Knowledge of the Company The section and Exhibit
headings herein are for convenience only and shall not affect the construction
hereof. All references in this Agreement to the “knowledge of the Company” or
the “Company’s knowledge” or similar qualifiers shall mean the actual knowledge
of the directors and officers of the Company, after due inquiry.

 

22. Definitions. As used in this Agreement, the following term has the meaning
set forth below:

 

(a) “Applicable Time” means the date of this Agreement, each Representation
Date, each date on which a Placement Notice is given, and each Point of Sale.

 

[Remainder of Page Intentionally Blank]

 

 

 

 35 

 

If the foregoing correctly sets forth the understanding between the Company and
Noble, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Noble.

 

  Very truly yours,      

Peregrine Pharmaceuticals, Inc.

 

By: /s/ Paul Lytle

Name: Paul Lytle

Title: Chief Financial Officer

 

  Accepted as of the date first-above written:      

Noble International Investments, Inc.,

doing business as Noble Life Science Partners, a division of Noble Financial
Capital Markets

 

By: /s/ Shawn M. Titcomb

Name: Shawn M. Titcomb

Title: Managing Director

 

 

 

 

 

 

 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:Peregrine Pharmaceuticals, Inc.

 

To:Noble Life Science Partners



Attention: Shawn M. Titcomb



 

Subject:At-The-Market Offering—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Peregrine Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Noble International Investments, Inc., doing
business as Noble Life Science Partners, a division of Noble Financial Capital
Markets, a Florida corporation (“Noble”) dated August 7, 2015 (the “Agreement”),
I hereby request on behalf of the Company that Noble sell up to [___] shares of
the Company’s common stock, par value $0.001 per share, at a minimum market
price of $[_______] per share, during the period beginning [MONTH/DAY/TIME] and
ending [MONTH/DAY/TIME].

 

 

   

 



SCHEDULE 2

 

Notice Parties

 



Peregrine Pharmaceuticals, Inc.       Paul Lytle plytle@peregrineinc.com Steven
King sking@peregrineinc.com     Noble Life Science Partners       Shawn M.
Titcomb stitcomb@noblelsp.com Jennifer Gerold jgerold@noblelsp.com Danny Pollitt
dpollitt@noblefcm.com John Ray jray@noblefcm.com Peter Jung pjung@noblefcm.com



 

 

 

   

 

SCHEDULE 3

 

 

Compensation

 

The Company shall pay Noble in cash, upon each sale of Placement Shares pursuant
to this Agreement, an amount equal to 2.5% of the gross proceeds from each sale
of Placement Shares.

 

 

 

   

 

SCHEDULE 4

 

Schedule Of Subsidiaries

 

Avid Bioservices, Inc.

 

 

 

   

 

EXHIBIT 7(m)

 

 

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and appointed _____________________ of
Peregrine Pharmaceuticals, Inc., a Delaware corporation (the “Company”), does
hereby certify in such capacity and on behalf of the Company, pursuant to
Section 7(m) of the Equity Distribution Agreement, dated August 7, 2015 (the
“Equity Distribution Agreement”), between the Company and Noble, that:

 

(i)the representations and warranties of the Company in Section 6 of the Equity
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and;

 

(ii)the Company has complied with all agreements and satisfied all conditions on
its part to be performed or satisfied pursuant to the Equity Distribution
Agreement at or prior to the date hereof;

 

(iii)as of the date hereof, (i) the Registration Statement does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, (ii) the Prospectus does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (iii) no event has occurred as a
result of which it is necessary to amend or supplement the Registration
Statement or the Prospectus in order to make the statements therein not untrue
or misleading for clauses (i) and (ii) above, respectively, to be true and
correct;

 

(iv)there has been no Material Adverse Change since the date as of which
information is given in the Prospectus, as amended or supplemented;

 

(v)the Company does not possess any material non-public information; and

 

(vi)the aggregate offering price of the Placement Shares that may be issued and
sold pursuant to the Equity Distribution Agreement and the maximum number or
amount of Placement Shares that may be sold pursuant to the Equity Distribution
Agreement have been duly authorized by the Company’s board of directors or a
duly authorized committee thereof.

 



   

 

 

Terms used herein and not defined herein have the meanings ascribed to them in
the Equity Distribution Agreement.

 



  By: _____________________ Name:   Title:

 

Date:___________________________

 

 

 

   

 

 

